Exhibit 10.15

Plan Document

and

Summary Plan Description

of the

L. B. Foster Company

Key Employee Separation Plan

As Amended and Restated

Effective February 26, 2013



--------------------------------------------------------------------------------

L. B. FOSTER COMPANY

KEY EMPLOYEE SEPARATION PLAN

ARTICLE 1. INTRODUCTION

1.1 Purpose. The purposes of this L. B. Foster Company Key Employee Separation
Plan is to assist the Company to retain the services of key employees by
providing eligible employees of the Company and its Affiliates with certain
severance and welfare benefits in the event their employment is involuntarily
terminated (or constructively terminated) in connection with a Change in
Control.

1.2 Term of the Plan. The Plan shall generally be effective as of the Effective
Date, but subject to amendment from time to time in accordance with Article 7.
The Plan shall continue until terminated pursuant to Article 7 hereof.

ARTICLE 2. DEFINITIONS

Except as may otherwise be specified or as the context may otherwise require,
the following terms shall have the respective meanings set forth below whenever
used herein:

(a) “Affiliate” shall mean any parent entities, affiliated Subsidiaries and/or
divisions of the Company.

(b) “Base Pay” shall mean the Participant’s annual base salary rate, exclusive
of bonuses, commissions and other incentive pay, as in effect immediately
preceding the Participant’s Date of Termination.

(c) “Benefit Factor” shall mean the multiple which has been assigned to each
Participant for purposes of determining the Participant’s benefit under
Section 4.2(ii).

(d) “Benefit Plans” shall mean the insurance and health and welfare benefits
plans and policies to which Participant is entitled to participate.

(e) “Board” shall mean the Board of Directors of the L. B. Foster Company.

(f) “Cause” shall mean that by majority vote, the Board has determined in good
faith that any of the following has occurred:

(i) Participant’s conduct, by act or omission, constitutes gross negligence or
willful misconduct in the performance of the duties and services required of
Participant;

(ii) Participant has been convicted of, or has entered a plea of guilty or nolo
contendere to, a felony, or Participant has engaged in fraudulent or criminal
activity relating to the scope of Participant’s employment (whether or not
prosecuted);



--------------------------------------------------------------------------------

(iii) Participant’s conduct, by act or omission, constitutes a material
violation of the Company’s Legal and Ethical Conduct Policy Guide, as amended
from time to time;

(iv) Participant’s conduct, by act or omission, constitutes a continuing or
repeated failure to perform the duties as requested in writing by the
Participant’s supervisor(s) or the Board after Participant has been afforded a
reasonable opportunity (not to exceed 30 days) to cure such breach;

(v) Participant has committed a felony or lesser crime involving moral
turpitude; or

(vi) Participant’s conduct constitutes a foreseeable risk that the Company
and/or its Affiliates may be brought into public disgrace or disrepute in any
material respect.

(g) “Change in Control” shall mean the first to occur, after the Effective Date,
of any of the following:

(i) any merger, consolidation or business combination in which the stockholders
of the L. B. Foster Company immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity;

(ii) the sale of all or substantially all of the L. B. Foster Company’s assets
in a single transaction or a series of related transactions;

(iii) the acquisition of beneficial ownership or control (including, without
limitation, power to vote) of a majority of the outstanding common stock of the
L. B. Foster Company by any person or entity (including a “group” as defined by
or under Section 13(d)(3) of the Securities Exchange Act, but excluding the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, and any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of Shares);

(iv) a contested election of directors, as a result of which or in connection
with which the persons who were directors of the L. B. Foster Company before
such election or their nominees cease to constitute a majority of L. B. Foster’s
Board.

Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of the Plan
with the result that there can be no more than one Change in Control hereunder.

(h) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(i) “COBRA Continuation Period” shall mean the continuation period for medical
and dental insurance to be provided under the terms of this Plan which shall
commence on the first day of the calendar month following the month in which the
Date of Termination falls.

 

3



--------------------------------------------------------------------------------

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(k) “Committee” shall mean the Compensation Committee of the Board, or any
successor committee designated by the Board.

(l) “Company” shall mean the L. B. Foster Company, a Pennsylvania corporation,
and its parent entities, Subsidiaries and Affiliates as may employ Participant
from time to time; provided that a Subsidiary which ceases to be, directly or
indirectly, through one or more intermediaries, controlling, controlled by or
under common control with the L. B. Foster Company prior to a Change in Control
(other than in connection with and as an integral part of a series of
transactions resulting in a Change in Control) shall, automatically and without
any further action, cease to be (or be a part of) the Company and its Affiliates
for purposes hereof.

(m) “Covered Change in Control Termination” shall mean, with respect to a
Participant, if, during the 90-day period immediately preceding a Change in
Control, or on or within the two-year period immediately following a Change in
Control, the occurrence of an Involuntary Termination Associated with a Change
in Control.

(n) “Date of Termination” shall mean the date on which a Covered Change in
Control Termination occurs.

(o) “Disability” shall mean the Participant’s physical or mental incapacity,
with reasonable accommodation, to perform his or her usual duties with such
condition likely to remain continuously and permanently as determined by the
Company.

(p) “Effective Date” shall mean December 9, 2008.

(q) “Good Reason” shall mean the Participant’s Separation from Service by the
Participant as a result of the occurrence, without the Participant’s written
consent, of one of the following events:

(i) A material reduction in the Participant’s annual Base Pay (unless such
reduction relates to an across-the-board reduction similarly affecting
Participant and all or substantially all other executives of the Company and its
Affiliates);

(ii) The Company makes or causes to be made a material adverse change in the
Participant’s position, authority, duties or responsibilities which results in a
significant diminution in the Participant’s position, authority, duties or
responsibilities, excluding any change made in connection with (A) a
reassignment to a New Job Position, or (B) a termination of Participant’s
employment with the Company for Disability, Cause, death, or temporarily as a
result of Participant’s incapacity or other absence for an extended period;

 

4



--------------------------------------------------------------------------------

(iii) A relocation of the Company’s principal place of business, or of
Participant’s own office as assigned to Participant by the Company to a location
that increases Participant’s normal work commute by more than 50 miles; or

(iv) Any other action by the Company that constitutes a material breach of the
employment agreement, if any, under which Participant’s services are to be
performed.

In order for Participant to terminate for Good Reason, (A) the Company must be
notified by Participant in writing within 90 days of the event constituting Good
Reason, (B) the event must remain uncorrected by the Company for 30 days
following such notice (the “Notice Period”), and (C) such termination must occur
within 60 days after the expiration of the Notice Period.

(r) “Involuntary Termination Associated With a Change in Control” means the
Participant’s Separation from Service in connection with a Change in Control:
(i) by the Company and any Affiliate for any reason other than (A) Cause,
(B) the Participant’s death, or (C) the Participant’s Disability; or (ii) on
account of Good Reason by the Participant.

(s) “New Job Position” shall mean a change in the Participant’s position,
authority, duties or responsibilities with the Company or any Affiliate due to
the Participant’s demonstrated inadequate or unsatisfactory performance,
provided the Participant had been notified of such inadequate performance and
had been given at least 30 days to cure such inadequate performance.

(t) “Notice of Termination” shall mean a notice given by the Company or
Participant, as applicable, which shall indicate the specific termination
provision in the Plan relied upon and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provisions so indicated.

(u) “Participant” shall have the meaning ascribed by Article 3.

(v) “Plan” shall mean this L. B. Foster Company Key Employee Separation Plan, as
it may be amended from time to time in accordance with Article 7.

(w) “Plan Administrator” shall have the meaning ascribed by Article 12.

(x) “Release” shall have the meaning ascribed by Section 4.3.

(y) “Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(z) “Separation from Service” shall mean a Participant’s termination of
employment with the Company (including all persons treated as a single employer
under Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” within the meaning of Section 409A of the Code. For purposes hereof,
the determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80

 

5



--------------------------------------------------------------------------------

percent” in each place it appears in Section 1563(a)(1), (2) and (3) of the Code
and Treas. Reg. § 1.414(c)-2; provided, further, where legitimate business
reasons exist (within the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language
“at least 20 percent” shall be used instead of “at least 80 percent” in each
place it appears. Whether a Participant has Separated from Service will be
determined based on all of the facts and circumstances and in accordance with
the guidance issued under Section 409A of the Code.

(aa) “Six Month Payment Date” means the six (6) month anniversary of the Date of
Termination.

(bb) “Stock” shall mean the common stock, par value $.01 per share, of L. B.
Foster.

(cc) “Subsidiary” shall mean any Company controlled entity.

ARTICLE 3. PARTICIPATION

3.1 Employees of the Company or any Affiliate who are determined by the
Committee, as provided in Article 5, to be responsible for the continued growth,
development and future financial success of the Company shall be eligible to
participate in the Plan. Any such employee selected to participate in the Plan
shall be referred to herein as “Participant”. The initial Participants and their
respective Benefit Factors and Service Periods shall be selected and approved by
the Committee. The Committee, in its discretion, may add Participants to the
Plan and assign and approve for each of them their respective Benefit Factors
and Service Periods, from time to time, and shall periodically review and update
the list of Participants.

3.2 Notwithstanding the foregoing and subject to Section 7.2, the Committee may
terminate a Participant’s participation in the Plan at any time, in its sole and
absolute discretion. Subject to Section 7.2, a termination of Participant’s
employment with the Company and any Affiliate except under the circumstances
described in Section 4.1, shall automatically, with no further act on the part
of the Company or any Affiliate, terminate any right of such Participant to
participate, or receive any benefits under, this Plan.

ARTICLE 4. BENEFITS

4.1 Compensation and Benefits. Subject to Participant’s execution of the Release
as provided in Section 4.3, in the event a Covered Change in Control Termination
occurs with respect to a Participant, the Company shall pay and provide to the
Participant:

(a) (i) any Base Pay earned, accrued or owing to him or her through the Date of
Termination, (ii) any individual bonuses or individual incentive compensation
not yet paid, but due and payable under the Company’s and/or its Affiliates’
plans for years prior to the year of Participant’s termination of employment,
(iii) reimburse Participant for all reasonable and customary expenses incurred
by Participant in performing services for the Company prior to the Date of
Termination, and (iv) payment equal to the amount of accrued, but unused,
vacation time.

(b) A lump sum cash payment equal to the applicable Benefit Factor multiplied
by: (i) Participant’s Base Pay in effect as of the Date of Termination; plus
(ii) the Participant’s target annual bonus opportunity under the L.B. Foster
Company Executive Annual

 

6



--------------------------------------------------------------------------------

Incentive Compensation Plan, or any successor executive annual bonus plan
thereto, for the year in which the Date of Termination occurs multiplied by the
Participant’s average percentage of target achievement under such plan for the
three full calendar years preceding the year in which the Date of Termination
occurs or, if greater, the three full calendar years ended before the Change in
Control; provided, however, that if the Participant was not employed for three
full calendar years preceding the year in which the Date of Termination occurs,
then the product of the Participant’s target annual bonus opportunity shall be
multiplied by the aggregate average percentage of target achievement of all
participants under the plan during the relevant three year period for purposes
of this subsection (b)(ii).

(c) To the extent permitted by applicable law and the Benefit Plans, the Company
shall maintain Participant’s paid coverage for medical, dental and vision
insurance (through the payment of Participant’s COBRA premiums) until the
earlier to occur of: (i) Participant obtaining the age of 65, (ii) the date
Participant is provided by another employer benefits substantially comparable to
the benefits provided by the Benefit Plans (which Participant must provide
prompt notice with respect thereto to the Company), or (iii) the expiration of
the COBRA Continuation Period. During the applicable period of coverage
described in the foregoing sentence, Participant shall be entitled to benefits,
on substantially the same basis as would have otherwise been provided had
Participant not been terminated and the Company will have no obligation to pay
any benefits to, or premiums on behalf of, Participant after such period ends.
To the extent that such benefits are available under the Benefit Plans and
Participant had such coverage immediately prior to termination of employment,
such continuation of benefits for Participant shall also cover Participant’s
dependents for so long as Participant is receiving such benefits under this
Section 4.1(c). The COBRA Continuation Period for medical, dental and vision
insurance under this Section 4.1(c) shall be deemed to run concurrent with the
continuation period federally mandated by COBRA (generally 18 months), or any
other legally mandated and applicable federal, state, or local coverage period
for benefits provided to terminated employees under the health care plan(s).

(d) A lump sum cash payment of $15,000 in order to cover the cost of
outplacement assistance services for Participant and other expenses associated
with seeking another employment position.

(e) All payments to be made pursuant to this Section 4.1 shall be made, in lump
sum, no later than 60 days after the Date of Termination; provided, however,
that all benefits due under Section 4.1(c) shall be provided as specified
thereunder, and all payments due under Section 4.1(a)(ii) shall be paid no later
than the time provided for under the applicable plan or arrangement in
accordance with the applicable plan or arrangement terms.

4.2 Vesting of Equity. With respect to any equity awards or grants made by the
Company or any Affiliate to a Participant under any applicable plan, program or
agreement, upon a termination of Participant’s employment with the Company and
any Affiliate pursuant to Section 4.1, the Participant’s rights to any such
awards will continue to be governed by and subject to the terms and conditions
of the applicable plan, program or agreement, and related award agreement, if
any.

 

7



--------------------------------------------------------------------------------

4.3 Release. Notwithstanding any other provision of the Plan to the contrary, no
payment or benefit otherwise provided for under or by virtue of this Article 4
of the Plan shall be paid or otherwise made available unless and until the
Participant executes and does not revoke (no later than 45 days after the
Company has provided estimates to the Participant relating to the payments to be
made under the Plan) a general release, non-disparagement and non-competition
agreement, in a form provided by the Company and substantially as attached as
Exhibit A hereto (the “Release”); provided, however, the Company reserves the
right to require a different or modified form of release if necessary under then
applicable law to effectuate the intent of a full general release to the
greatest extent permitted by law. The Company shall provide written notice to
the Participant of the obligation to provide a signed Release. If the Company
determines that the Participant has not fully complied with any of the terms of
the Release, the Company and any Affiliate may withhold benefits described in
this Article 4 of the Plan not yet in pay status or discontinue the payment of
such benefits and may require the Participant, by providing written notice of
such repayment obligation to the Participant, to repay any portion or such
benefits already received under the Plan. If the Company notifies a Participant
that repayment of all or any portion of the benefits received under the Plan is
required, such amounts shall be repaid within 30 calendar days of the date
written notice is sent. Any remedy under this Section 4.3 shall be in addition
to, and not in place of, any other remedy, including injunctive relief, that the
Company and any Affiliate may have.

4.4 WARN. Notwithstanding any other provision of the Plan to the contrary, to
the extent permitted by the Worker Adjustment and Retraining Notification Act
(“WARN”), any benefit payable hereunder to a Participant as a consequence of the
Participant’s Covered Change in Control Termination shall be reduced by any
amounts required to be paid under Section 2104 of WARN to such Participant in
connection with such termination.

4.5 Termination of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Plan to the contrary, if the Participant’s
employment with the Company and any Affiliate terminates on account of
Disability, Cause or because of his or her death, the Participant shall not be
considered to have terminated employment under Section 4.1 of this Plan and
shall not receive benefits pursuant to this Article 4 of the Plan.
Notwithstanding, the Participant shall be entitled to receive disability
benefits under any disability program then maintained by the Company or any
Affiliate that covers the Participant as provided under the terms of such
disability program.

ARTICLE 5. ADMINISTRATION

5.1 The Plan shall be administered by the Committee. The Committee shall have
the full and absolute power, authority and sole discretion to construe,
interpret and administer the Plan, to make factual determinations, to correct
deficiencies therein, and to supply omissions, including resolving any ambiguity
or uncertainty arising under or existing in the terms and provisions of the
Plan, which determinations shall be final, conclusive, and binding on the
Company, its Affiliates, the Participant and any and all interested parties.

5.2 The Committee may delegate any and all of its powers and responsibilities
hereunder to other persons by formal resolution filed with, and accepted by, the
Board. Any such delegation may be rescinded at any time by written notice from
the Committee to the person to whom delegation is made.

 

8



--------------------------------------------------------------------------------

5.3 The Committee shall have the full and absolute authority to employ and rely
on such legal counsel, actuaries and accountants (which may also be those of the
Company and its Affiliates), and other agents, designees and delegatees, as it
may deem advisable to assist in the administration of the Plan.

5.4 Payments to be made under this Plan are intended to be excepted from
coverage under Section 409A of the Code and the regulations promulgated
thereunder and shall be construed accordingly. Notwithstanding any provision of
this Plan to the contrary, if any benefit provided under this Plan is subject to
the provisions of Section 409A of the Code and the regulations issued thereunder
(and not excepted therefrom), the provisions of the Plan shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A of
the Code, the regulations issued thereunder (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed). Accordingly, if
a Participant is a “specified employee for purposes of Section 409A” (as such
term is defined in Section 409A of the Code, and determined in accordance with
the procedures established by the Company) and a payment subject to Section 409A
of the Code to the Participant is due upon Separation from Service, such payment
shall be delayed for a period of six (6) months after the date the Participant
Separates from Service (or, if earlier, the death of the Participant). The
Company reserves the right to accelerate, delay or modify distributions to the
extent permitted under Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

ARTICLE 6. PARACHUTE TAX PROVISIONS

6.1 The provisions of this Article 6 shall apply notwithstanding anything in
this Plan to the contrary. In the event that it shall be determined that any
payment or distribution to or for the benefit of the Participant, whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, the Company and its Affiliates will
apply a limitation on the Payment amount as specified in Section 6.2.

6.2 The aggregate present value of the Payments under Article 4 of this Plan
(“Plan Payments”) shall be reduced (but not below zero) to the Reduced Amount.
The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Plan Payments without causing any
Payment to be subject to the limitation of deduction under Section 280G of the
Code. For purposes of this Article 6, “present value” shall be determined in
accordance with Section 280G(d)(4) of the Code.

6.3 Except as set forth in the next sentence, all determinations to be made
under this Article 6 shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change in
Control (“Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and the
Participant within ten (10) days of the Participant’s Date of Termination;
provided, however, that, in the event the Accounting Firm will not or cannot
make such a determination, the Company and its Affiliates shall select such
other appropriate firm to make such determination. The value of the
Participant’s non-competition covenant under Section 4

 

9



--------------------------------------------------------------------------------

of the Release shall be determined by independent appraisal by a
nationally-recognized business valuation firm, and a portion of the Plan
Payments shall, to the extent of that appraised value, be specifically allocated
as reasonable compensation for such non-competition covenant and shall not be
treated as a parachute payment.

6.4 All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Article 6 shall be borne solely by the
Company and its Affiliates.

ARTICLE 7. AMENDMENT AND TERMINATION

7.1 Subject to Section 7.2, the Committee shall have the right in its discretion
at any time to amend the Plan in any respect or to terminate the Plan prior to a
Change in Control for any reason.

7.2 Notwithstanding any other provision of the Plan to the contrary, the Plan
(including, without limitation, this Section 7.2) as applied to any particular
Participant may not be amended or terminated at any time within the 90 day
period immediately prior to, on or after the occurrence of a Change in Control
in any manner adverse to the interests of such Participant, without the express
written consent of such Participant, except in the event (a) of a termination of
Participant’s employment with the Company and its Affiliates under the
circumstances described in Section 4.5 and/or (b) the Committee determines to
amend the Plan in order to conform the provisions of the Plan with Section 409A
of the Code, the regulations issued thereunder or an exception thereto,
regardless of whether such modification, amendment, or termination of the Plan
shall adversely affect the rights of a Participant under the Plan; and/or (c) of
the Company’s material noncompliance with any financial reporting requirement
under the securities laws or other applicable law whereby the Company is
required to prepare an accounting restatement applicable to any financial
reporting period; and/or (d) a deterioration in the financial condition,
revenues or profitability of the Company.

ARTICLE 8. EMPLOYMENT RIGHTS

Nothing expressed or implied in this Plan will create any right or duty on the
part of the Company, any Affiliate or the Participant to have the Participant
remain in the employment of the Company or any Affiliate.

ARTICLE 9. MISCELLANEOUS

9.1 (a) The Company and its Affiliates shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company and its Affiliates
(taken as a whole) expressly to assume and agree to perform under the terms of
the Plan in the same manner and to the same extent that the Company and its
Affiliates would be required to perform it if no such succession had taken place
(provided that such a requirement to perform which arises by operation of law
shall be deemed to satisfy the requirements for such an express assumption and
agreement), and in such event the Company and its Affiliates (as constituted
prior to such succession) shall have no further obligation under or with respect
to the Plan. Failure of the Company and its Affiliates to obtain such assumption
and agreement with respect to any particular Participant

 

10



--------------------------------------------------------------------------------

prior to the effectiveness of any such succession shall be a breach of the terms
of the Plan with respect to such Participant and shall constitute Good Reason
for purposes of this Plan. Effective upon a transfer or assignment of this Plan,
the term “Company” shall mean any successor to the Company’s business or assets
as aforesaid which assumes and agrees (or is otherwise required) to perform the
Plan. Nothing in this Section 9.1(a) shall be deemed to cause any event or
condition which would otherwise constitute a Change in Control not to constitute
a Change in Control.

(b) To the maximum extent permitted by law, the right of any Participant or
other person to any amount under the Plan may not be subject to voluntary or
involuntary anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Participant or such
other person.

(c) The terms of the Plan shall inure to the benefit of and be enforceable by
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees of each Participant. If a Participant
shall die while an amount would still be payable to the Participant hereunder if
he or she had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of the Plan to the
Participant’s devisee, legatee or other designee or, if there is no such
designee, their estate.

9.2 Except as expressly provided in Article 4, Participants shall not be
required to mitigate damages or the amount of any payment or benefit provided
for under the Plan by seeking other employment or otherwise, nor will any
payments or benefits hereunder be subject to offset in the event a Participant
does mitigate.

9.3 Notwithstanding any provision of this Plan to the contrary, the Company
shall not be liable for, and nothing provided or contained in this Plan will be
construed to obligate or cause the Company to be liable for, any tax, interest
or penalties imposed on a Participant related to or arising with respect to any
violation of Section 409A of the Code.

9.4 All notices under the Plan shall be in writing, and if to the Company or the
Committee, shall be delivered to the General Counsel of the L. B. Foster
Company, or mailed to the L. B. Foster Company’s principal office, addressed to
the attention of the General Counsel of the L. B. Foster Company; and if to a
Participant (or the estate or beneficiary thereof), shall be delivered
personally or mailed to the Participant at the address appearing in the records
of the Company and its Affiliates.

9.5 Unless otherwise determined by the Company in an applicable plan or
arrangement, no amounts payable hereunder shall be deemed salary or compensation
for the purpose of computing benefits under any employee benefit plan or other
arrangement of the Company and/or any Affiliate for the benefit of employees
unless the Company shall determine otherwise.

9.6 Participation in the Plan shall not limit any right of a Participant to
receive any payments or benefits under any employee benefit or executive
compensation plan of the Company and/or its Affiliates, initially adopted as of
or after the Effective Date; provided that in no event shall any Participant be
entitled to any payment or benefit under the Plan which duplicates a payment or
benefit received or receivable by the Participant under any severance or similar
plan or policy of the Company and/or its Affiliates.

 

11



--------------------------------------------------------------------------------

9.7 Any payments hereunder shall be made out of the general assets of the
Company. Each Participant shall have the status of general unsecured creditors
of the Company, and the Plan constitutes a mere promise by the Company to make
payments under the Plan in the future as and to the extent provided herein.

9.8 The Company shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding required by law.

9.9 The invalidity or unenforceability of any provision of the Plan shall not
affect the validity or enforceability of any other provision of the Plan which
shall remain in full force and effect.

9.10 The use of captions in the Plan is for convenience. The captions are not
intended to and do not provide substantive rights.

9.11 Except as otherwise preempted by the laws of the United States, the Plan
shall be construed, administered and enforced according to the laws of the
Commonwealth of Pennsylvania, without regard to principles of conflicts of law,
and any action relating to this Plan must be brought in state and federal courts
located in the Commonwealth of Pennsylvania.

ARTICLE 10. CLAIMS PROCEDURE

If a Participant believes that he or she is eligible for benefits and has not
been so notified, such Participant should submit a written request for benefits
to the Plan Administrator. Such Participant must take such action no later than
60 days after Separation from Service.

If Participant Claim is Denied

If all or part of a Participant’s claim for benefits is denied, such Participant
will receive written notice of the denial from the Plan Administrator within 60
days after such Participant has applied for a benefit. This notice will include:

 

  * the specific reason(s) for the denial;

 

  * specific reference to the specific Plan provisions on which the denial is
based;

 

  * a description of any additional material or information which must be
submitted to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  * an explanation of the Plan’s review procedure.

If a Participant disagrees with the decision, such Participant may file a
written notice to have such Participant’s claim reviewed by the Plan
Administrator. The Participant must file the notice for review within 60 days
after the denial was given or mailed to such Participant. The Participant should
file one copy of the notice with the Plan Administrator. In connection with the
review of Participant’s claim, Participant (or such Participant’s authorized
representative) will be given the opportunity to review all documentation
pertaining to the decision, and to submit issues and comments in writing.

 

12



--------------------------------------------------------------------------------

Participant’s claim will be reconsidered and Participant will receive written
notice of the decision within 60 days after receiving such Participant’s
application for review. If special circumstances require an extension,
Participant will receive written notice to that effect; in this case,
Participant will be informed of the final decision within 120 days. This
decision will be in writing and will include the reason for the decision, with
specific reference to pertinent Plan provisions. All interpretations,
determinations and decisions of the Plan Administrator will be final and
binding.

If a Participant’s claim for benefits is denied in whole or in part, such
Participant may file suit in a state or federal court having jurisdiction over
the parties and the subject matter of the dispute. Notwithstanding, before such
Participant may file suit in a state or federal court, Participant must exhaust
the Plan’s administrative claims procedure. If any such judicial proceeding is
undertaken, the evidence presented will be strictly limited to the evidence
timely presented to the Plan Administrator, and the proceeding will be limited
to a review of the Plan Administrator’s decision, under an unmodified
abuse-of-discretion standard, such that the Plan Administrator’s decision will
be overturned only if it is clearly not supported by the evidence timely
presented to the Plan Administrator, or the Plan Administrator failed to comply
with the procedures required by the Plan, and in the judicial proceeding, the
court will not be free to substitute its own judgment for that of the Plan
Administrator in determining eligibility for Plan benefits. In addition, any
such judicial or administrative proceeding must be filed within six (6) months
after the Plan Administrator’s final decision.

ARTICLE 11. STATEMENT OF ERISA RIGHTS

As a Participant in the Plan, each Participant is entitled to certain rights and
protections under ERISA. ERISA provides that all Participants shall be entitled
to:

Receive Information About the Plan and Benefits

Examine, without charge, at the Plan Administrator’s office, all documents
governing the Plan.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and an updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Participants and beneficiaries. No one,
including a Participant’s employer or any other person, may fire such
Participant or otherwise discriminate against a Participant in any way to
prevent such Participant from obtaining a welfare benefit or exercising such
Participant’s rights under ERISA. However, this rule neither guarantees
continued employment, nor affects the Company’s right to terminate a
Participant’s employment for other reasons.

 

13



--------------------------------------------------------------------------------

Enforce Participant Rights

If a Participant’s claim for a benefit is denied or ignored, in whole or in
part, a Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents and does not
receive them within 30 days, such Participant may file suit in a Federal court.
In such a case, the court may require the Plan Administrator to provide the
materials and pay such Participant up to $110 a day until Participant receives
the materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If a Participant has a claim for benefits
which is denied or ignored, in whole or in part, such Participant may file suit
in a state or Federal court. If a Participant is discriminated against for
asserting such Participant’s rights, such Participant may seek assistance from
the U.S. Department of Labor, or may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If a Participant is
successful the court may order the person such Participant has sued to pay these
costs and fees. If a Participant loses, the court may order such Participant to
pay these costs and fees, for example, if it finds such Participant’s claim is
frivolous.

Assistance with Participant Question

If a Participant has any questions about the Plan, such Participant should
contact the Plan Administrator. If a Participant has any questions about this
statement or about such Participant’s rights under ERISA, or if a Participant
needs assistance in obtaining documents from the Plan Administrator, such
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in such Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. A Participant may also obtain certain
publications about such Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

ARTICLE 12. SUMMARY INFORMATION

Name of Plan: The name of the plan under which benefits are provided is the L.
B. Foster Company Key Employee Separation Plan.

Plan Sponsor: The Sponsor of the Plan is:

 

       L. B. Foster Company

       415 Holiday Drive

       Pittsburgh, PA 15220

 

14



--------------------------------------------------------------------------------

Plan Administrator: The Plan Administrator of the Plan is:

 

       The Compensation Committee

       L. B. Foster Company

       415 Holiday Drive

       Pittsburgh, PA 15220

Employer Identification Number and Plan Number: The Employer Identification
Number (EIN) assigned to the Plan Sponsor by the Internal Revenue Service is
25-1324733.

Type of Plan: Severance Pay Employee Welfare Benefit Plan.

Type of Administration: The Plan is self-administered.

Funding: Benefits payable under the Plan are provided from the general assets of
the Company.

Agent for Service of Legal Process: For disputes arising under the Plan, service
of legal process may be made upon the General Counsel of Plan Sponsor.

Plan Year: The Plan’s fiscal records are kept on a calendar year basis (January
1 to December 31).

 

15



--------------------------------------------------------------------------------

EXHIBIT A

[Sample Provisions - The Company reserves the right to require a different or
modified form of release.]

GENERAL RELEASE, NON-DISPARAGEMENT AND NON-COMPETITION

AGREEMENT

THIS GENERAL RELEASE, NON-DISPARAGEMENT AND NON-COMPETITION AGREEMENT (the
“Agreement”) is made as of this             day of             ,             ,
by and between                     (the “Company”) and             (“Employee”).

WHEREAS, the Employee formerly was employed by the Company;

WHEREAS, Employee was designated by the             (the “            ”) of L.
B. Foster Company to receive certain severance benefits in the event of a
termination of Employee’s employment under the circumstances set forth in the
Key Employee Separation Plan (the “Plan”) and;

WHEREAS, an express condition of the Employee’s entitlement to the payments and
benefits under the Plan is the execution without revocation of this Agreement;
and

WHEREAS, the Employee and the Company mutually desire to effectuate a full and
final general release of all claims and rights the Employee may have against the
Company to the fullest extent permitted by law, excepting only those rights and
claims that cannot, as a matter of law, be released with this Agreement; and

WHEREAS, the Employee and the Company mutually desire to terminate the
Employee’s employment effective             ,             (“Date of
Termination”); and

WHEREAS, the Company advises the Employee to consult with an attorney before
signing this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED by and between the Employee and the Company
as follows:

1. (a) To the fullest extent permitted by law, the Employee, for and in
consideration of the commitments of the Company as set forth in paragraph 7 of
this Agreement and the Plan, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates, predecessors,
subsidiaries and parents, and their present or former officers, directors,
managers, stockholders, employees, members and agents, and its and their
respective successors, assigns, heirs, executors, and administrators and the
current and former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Employee ever had, now has, or
hereafter may have, whether known or unknown, or which the Employee’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from any time prior to the date of this Agreement, and particularly,
but without



--------------------------------------------------------------------------------

limitation of the foregoing general terms, any claims arising from or relating
in any way to the Employee’s employment relationship with the Company, the terms
and conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to, any claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of 1974, and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys’ fees and
costs. This Agreement is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph 12 and paragraph 14 below, the Employee represents and affirms that
the Employee has not filed or caused to be filed on the Employee’s behalf any
charge, complaint or claim for relief against the Company or any Releasee and,
to the best of the Employee’s knowledge and belief, no outstanding charges,
complaints or claims for relief have been filed or asserted against the Company
or any Releasee on the Employee’s behalf; and the Employee has not reported any
improper, unethical or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company or any Releasee, to any member of the Company’s or any Releasee’s
legal or compliance departments, or to the ethics hotline, and has no knowledge
of any such improper, unethical or illegal conduct or activities. In the event
that there is outstanding any such charge, complaint or claim for relief,
Employee agrees to seek its immediate withdrawal and dismissal with prejudice.
In the event that for any reason said charge, complaint or claim for relief
cannot be immediately withdrawn with prejudice, Employee shall execute such
other papers or documents as the Company’s counsel determines may be necessary
from time to time to have said charge, complaint or claim for relief dismissed
with prejudice at the earliest appropriate time. Nothing herein shall prevent
Employee from testifying in any cause of action when required to do so by
process of law. Employee shall promptly inform the Company if called upon to
testify on matters relating to the Company.

(c) Employee does not waive any right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”) or participate in an investigation or proceeding
conducted by the EEOC, but explicitly waives any right to file a personal
lawsuit or receive monetary damages that the EEOC might recover if said charge
results in an EEOC lawsuit against the Company or Releasees.

(d) Employee does not waive the right to challenge the validity of this
Agreement as a release of claims arising under the federal Age Discrimination in
Employment Act.

(e) Employee does not waive rights or claims that may arise after the date this
Agreement is executed.

2. In consideration of the Company’s agreements as set forth in paragraph 7
herein, the Employee agrees to comply with the limitations set forth in Sections
3 and 4 of this Agreement.

 

2



--------------------------------------------------------------------------------

3. Ownership and Protection of Intellectual Property and Confidential
Information.

(a) All information, ideas, concepts, improvements, innovations, developments,
methods, processes, designs, analyses, drawings, reports, discoveries, and
inventions, whether patentable or not or reduced to practice, which are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee’s employment by the Company or any of
its affiliates, both before and after the date hereof (whether during business
hours or otherwise and whether on the Company’s premises or otherwise) which
relate to the business, products or services of the Company or its affiliates
(including, without limitation, all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer’s organizations or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names, marks, and any
copyrightable work, trade mark, trade secret or other intellectual property
rights (whether or not composing confidential information, and all writings or
materials of any type embodying any of such items (collectively, “Work
Product”), shall be the sole and exclusive property of the Company or a Company
affiliate, as the case may be, and shall be treated as “work for hire.” It is
recognized that Employee is an experienced executive in the business of the
Company and its affiliates and through several decades of prior work in the
industry acquired and retains knowledge, contacts, and information which are not
bound by this Section 3.

(b) Employee shall promptly and fully disclose all Work Product to the Company
and shall cooperate and perform all actions reasonably requested by the Company
(whether during or after the term of employment) to establish, confirm and
protect the Company’s and/or its affiliates’ right, title and interest in such
Work Product. Without limiting the generality of the foregoing, Employee agrees
to assist the Company, at the Company’s expense, to secure the Company’s and its
affiliates’ rights in the Work Product in any and all countries, including the
execution by Employee of all applications and all other instruments and
documents which the Company and/or its affiliates shall deem necessary in order
to apply for and obtain rights in such Work Product and in order to assign and
convey to the Company and/or its affiliates the sole and exclusive right, title
and interest in and to such Work Product. If the Company is unable because of
Employee’s mental or physical incapacity or for any other reason (including
Employee’s refusal to do so after request therefor is made by the Company) to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Work
Product belonging to or assigned to the Company and/or its affiliates pursuant
to Section 3(a) above, then Employee by this Agreement irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Employee’s agent and attorney-in-fact to act for and in Employee’s behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents or copyright
registrations thereon with the same legal force and effect as if executed by
Employee. Employee agrees not to apply for or pursue any application for any
United States or foreign patents or copyright registrations covering any Work
Product other than pursuant to this paragraph in circumstances where such
patents or copyright registrations are or have been or are required to be
assigned to the Company or any of its affiliates.

 

3



--------------------------------------------------------------------------------

(c) Employee acknowledges that the businesses of the Company and its affiliates
are highly competitive and that their strategies, methods, books, records, and
documents, their technical information concerning their products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
their former, present or prospective customers and business affiliates, all
comprise confidential business information and trade secrets which are valuable,
special, and unique assets which the Company and/or its affiliates use in their
business to obtain a competitive advantage over their competitors. Employee
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company and its affiliates in maintaining their competitive
position. Employee acknowledges that by reason of Employee’s duties to, and
association with, the Company and its affiliates, Employee has had and will have
access to, and has and will become informed of, confidential business
information which is a competitive asset of the Company and its affiliates.
Employee hereby agrees that Employee will not, at any time during or after his
or her employment by the Company, make any unauthorized disclosure of any
confidential business information or trade secrets of the Company or its
affiliates, or make any use thereof, except in the carrying out of his
employment responsibilities hereunder. Employee shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Employee’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Employee shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of his or her intent to disclose any
such confidential business information in such context so as to allow the
Company or its affiliates an opportunity (which Employee will not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate. Any information not specifically related to the Company and
its affiliates would not be considered confidential to the Company and its
affiliates.

(d) All written materials, records, and other documents made by, or coming into
the possession of, Employee during the period of Employee’s employment by the
Company which contain or disclose confidential business information or trade
secrets of the Company or its affiliates, or which relate to Employee’s Work
Product described in paragraph 3(a) above, shall be and remain the property of
the Company, or its affiliates, as the case may be. Upon termination of
Employee’s employment, for any reason, Employee promptly shall deliver the same,
and all copies thereof, to the Company.

4. Covenant Not To Compete.

In the event of the Employee’s Covered Change in Control Termination (as defined
in the Plan), the Company’s obligations to provide the payments and benefits set
forth in Article 4 of the Plan shall be expressly conditioned upon the
Employee’s covenants of confidentiality, not to compete and not to solicit as
provided herein. In the event the Employee breaches his obligations to the
Company as provided herein, the Company’s obligations to provide the payments
and benefits set forth in Article 4 of the Plan shall cease without prejudice to
any other remedies that may be available to the Company.

 

4



--------------------------------------------------------------------------------

(a) Employee agrees that, for a period of one year following Employee’s Date of
Termination (the “Non-Compete Period”), he or she will not, in association with
or as an officer, principal, manager, member, advisor, agent, partner, director,
material stockholder, employee or consultant of any corporation (or sub-unit, in
the case of a diversified business) or other enterprise, entity or association,
work on the acquisition or development of, or engage in any line of business,
property or project which is, directly or indirectly, competitive with any
business that the Company or any of its affiliates engages in or is planning to
engage in during the term of Employee’s employment with the Company or any
affiliate of the Company, including but not limited to, the mining, processing,
transportation, distribution, trading and sale of synfuel, coal and coal
byproducts (the “Business”). Such restriction shall cover Employee’s activities
anywhere in the contiguous United States.

(b) During the Non-Compete Period, Employee will not solicit or induce any
person who is or was employed by any of the Company or its affiliates at any
time during such term or period (i) to interfere with the activities or
businesses of the Company or any of its affiliates or (ii) to discontinue his or
her employment with the Company or any of its affiliates.

(c) During the Non-Compete Period, Employee will not, directly or indirectly,
influence or attempt to influence any customers, distributors or suppliers of
the Company or any of its affiliates to divert their business to any competitor
of the Company or any of its affiliates or in any way interfere with the
relationship between any such customer, distributor or supplier and the Company
and/or any of its affiliates (including, without limitation, making any negative
statements or communications about the Company and its affiliates). During such
Non-Compete Period, Employee will not, directly or indirectly, acquire or
attempt to acquire any business in the contiguous United States to which the
Company or any of its affiliates, prior to the Employee’s Date of Termination,
has made an acquisition proposal relating to the possible acquisition of such
business by the Company or any of its affiliates, or has planned, discussed or
contemplated making such an acquisition proposal (such business, an “Acquisition
Target”), or take any action to induce or attempt to induce any Acquisition
Target to consummate any acquisition, investment or other similar transaction
with any person other than the Company or any of its affiliates.

(d) Employee understands that the provisions of Sections 4(a), 4(b) and 4(c)
hereof may limit his ability to earn a livelihood in a business in which he or
she is involved, but as a member of the management group of the Company and its
affiliates he or she nevertheless agrees and hereby acknowledges that: (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company and any its affiliates;
(ii) such provisions contain reasonable limitations as to time, scope of
activity, and geographical area to be restrained; and (iii) the consideration
provided hereunder, including without limitation, any amounts or benefits
provided under Article 4 of the Plan, is sufficient to compensate Employee for
the restrictions contained in Sections 4(a), 4(b) and 4(c) hereof. In
consideration of the foregoing and in light of Employee’s education, skills and
abilities, Employee agrees that he will not assert that, and it should not be
considered that, any provisions of Sections 4(a), 4(b) and 4(c) hereof otherwise
are void, voidable or unenforceable or should be voided or held unenforceable.

 

5



--------------------------------------------------------------------------------

(e) If, at the time of enforcement of Sections 3 or 4 of this Agreement, a court
shall hold that the duration, scope, or area restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed and directed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. Employee
acknowledges that he or she is a member of the Company’s and its affiliates’
management group with access to the Company’s and its affiliates’ confidential
business information and his services are unique to the Company and its
affiliates. Employee therefore agrees that the remedy at law for any breach by
him of any of the covenants and agreements set forth in Sections 3 and 4 hereof
will be inadequate and that in the event of any such breach, the Company and its
affiliates may, in addition to the other remedies which may be available to them
at law, apply to any court of competent jurisdiction to obtain specific
performance and/or injunctive relief prohibiting Employee (together with all
those persons associated with him or her) from the breach of such covenants and
agreements and to enforce, or prevent any violations of, the provisions of this
Agreement. In addition, in the event of a breach or violation by Employee of
this Section 4, the Non-Compete Period set forth in this paragraph shall be
tolled until such breach or violation has been cured.

(f) Each of the covenants of Sections 3 and 4 hereof are given by Employee as
part of the consideration for the benefits to be received by Employee under the
Plan and as an inducement to the Company to grant such benefits under the Plan
and accept the obligations thereunder.

(g) Provisions of Section 4 hereof shall not be binding on Employee if the
Company fails to perform any material obligation under the Plan, including,
without limitation, the failure of the Company to make timely payments of monies
due to Employee under Article 4 of the Plan; provided, that (i) Employee has
notified the Company in writing within 30 days of the date of the failure of the
Company to perform such material obligation and (ii) such failure remains
uncorrected and/or uncontested by the Company for 15 days following the date of
such notice.

5. The Employee further agrees and recognizes that the Employee’s previous
employment with the Company has been permanently and irrevocably severed the
Employee’s employment relationship with the Company, that the Employee shall not
seek employment with the Company or any affiliated entity at any time in the
future, and that the Company has no obligation to employ him or her in the
future. Employee agrees that if he submits an application for employment with
the Company or any affiliated entity, such application may be summarily rejected
without consideration and without notice to Employee.

6. The Employee further agrees that the Employee will not disparage or subvert
the Company or any Releasee, or make any statement reflecting negatively on the
Company, its affiliated corporations or entities, or any of their officers,
directors, managers, members, employees, agents or representatives, including,
but not limited to, any matters relating to the operation or management of the
Company or any Releasee, the Employee’s employment and the termination of the
Employee’s employment, irrespective of the truthfulness or falsity of such
statement.

 

6



--------------------------------------------------------------------------------

7. In consideration for the Employee’s promises, as set forth herein, the
Company agrees to pay or provide to or for the Employee the payments and
benefits described in the Plan, the provisions of which are incorporated herein
by reference. Except as set forth in this Agreement, it is expressly agreed and
understood that Releasees do not have, and will not have, any obligations to
provide the Employee at any time in the future with any payments, benefits or
considerations other than those recited in this paragraph, or those required by
law, other than under the terms of any benefit plans which provide benefits or
payments to former employees according to their terms.

8. The Employee understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to him or her in
consideration for the Employee’s acceptance and execution of, and in reliance
upon the Employee’s representations in, this Agreement. The Employee
acknowledges that if the Employee had not executed this Agreement containing a
release of all claims against the Releasees, including, without limitation, the
covenants relating to confidentiality, non-competition and non-disparagement,
the Employee would not have been entitled to the payments and benefits set forth
in the Plan.

9. The Employee acknowledges and agrees that this Agreement and the Plan
supersede any other agreement the Employee has with the Company or any Releasee
as to the subjects set forth in this Agreement. To the extent Employee has
entered into any other enforceable written agreement with the Company or any
Releasee that contains provisions that are outside the scope of this Agreement
and the Plan and are not in direct conflict with the provisions in this
Agreement or the Plan, the terms in this Agreement and the Plan shall not
supercede, but shall be in addition to, any other such agreement. Except as set
forth expressly herein, no promises or representations have been made to
Employee in connection with the termination of the Employee’s employment
agreement, if any, or offer letter, if any, with the Company, or the terms of
this Agreement or the Plan.

10 The Employee agrees not to disclose the terms of this Agreement or the Plan
to anyone, except the Employee’s spouse, attorney and, as necessary,
tax/financial advisor. It is expressly understood that any violation of the
confidentiality obligation imposed hereunder constitutes a material breach of
this Agreement.

11. The Employee represents that the Employee does not, without the Company’s
prior written consent, presently have in the Employee’s possession any records
and business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Employee’s prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Employee while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates. The Employee acknowledges that all
such Corporate Records are the property of the Company. In addition, the
Employee shall promptly return in good condition any and all Company owned
equipment or property, including, but not

 

7



--------------------------------------------------------------------------------

limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops, computers, and any other items requested by the Company. As of the Date
of Termination, the Company will make arrangements to remove, terminate or
transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.

12. Nothing in this Agreement shall prohibit or restrict the Employee from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

13. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Employee.

14. The Employee agrees and recognizes that should the Employee breach any of
the obligations or covenants set forth in this Agreement, the Company will have
no further obligation to provide the Employee with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach. Further, the Employee acknowledges in the event
of a breach of this Agreement, Releasees may seek any and all appropriate relief
for any such breach, including equitable relief and/or money damages, attorneys’
fees and costs. Notwithstanding the foregoing, in the event the Company fails to
perform any material obligation under the Plan, including, without limitation,
the failure of the Company to make timely payments of monies due to Employee
under Article 4 of the Plan, this Release shall be null and void and Employee
shall have the right to pursue any and all appropriate relief for any such
failure, including monetary damages, attorneys’ fees and costs; provided, that
(i) Employee has notified the Company in writing within 30 days of the date of
the failure of the Company to perform such material obligation and (ii) such
failure remains uncorrected and/or uncontested by the Company for 15 days
following the date of such notice.

15. The Employee further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

16. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

17. The parties agree that this Agreement shall be deemed to have been made and
entered into in Pittsburgh, Pennsylvania. Jurisdiction and venue in any
proceeding by the Company or Employee to enforce their rights hereunder is
specifically limited to any court geographically located in Pennsylvania.

 

8



--------------------------------------------------------------------------------

18. The Employee certifies and acknowledges as follows:

(a) That the Employee has read the terms of this Agreement, and that the
Employee understands its terms and effects, including the fact that the Employee
has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any legal action
arising out of the Employee’s employment relationship with the Company and the
termination of that employment relationship; and

(b) That the Employee has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Employee acknowledges
is adequate and satisfactory to him and which the Employee acknowledges is in
addition to any other benefits to which the Employee is otherwise entitled; and

(c) That the Company advises the Employee (in writing) to consult with an
attorney before signing this Agreement; and

(d) That the Employee does not waive rights or claims that may arise after the
date this Agreement is executed; and

(e) That the Company has provided Employee with a period of forty-five (45) days
within which to consider this Agreement, and that the Employee has signed on the
date indicated below after concluding that this General Release,
Non-Disparagement and Non-Competition Agreement is satisfactory to Employee; and

(f) The Employee acknowledges that this Agreement may be revoked by him within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period. In the event of a timely
revocation by the Employee, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

Intending to be legally bound hereby, the Employee and the Company executed the
foregoing General Release, Non-Disparagement and Non-Competition Agreement this
            day of             ,             .

 

        Witness:     EMPLOYEE     [COMPANY]     By:        Witness:      Name:  
      Title:        

 

10